                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 OSCAR GARNER,

                              Plaintiff,
        v.
                                                                           ORDER
 N/P TAPIO, B. DITTMANN, C. MARCHANT,
                                                                        19-cv-144-jdp
 DR. JEANPIERRE, JANE DOE, NURSE WEINMAN,
 and NURSE JENSEN,

                              Defendants.


       Plaintiff Oscar Garner, a pro se litigant formerly incarcerated at Waupun Correctional

Institution (WCI), filed a lawsuit alleging that health-care providers at WCI failed to provide

him with consistent access to medication for his chronic migraine headaches. Dkt. 1. On

October 15, 2019, I dismissed his complaint because its allegations were too vague to provide

fair notice of his claims as required under Federal Rule of Civil Procedure 8. I gave Garner until

November 5, 2019 to file an amended complaint to correct the deficiencies identified in my

order, along with financial information that the clerk of court needs to determine whether

Garner qualifies for in forma pauperis status.

       It is now well past the November 5 deadline, and Garner has not responded to my order.

“A district court has the authority under Federal Rule of Civil Procedure 41(b) to enter a sua

sponte order of dismissal for lack of prosecution.” James v. McDonald’s Corp., 417 F.3d 672, 681

(7th Cir. 2005). Accordingly, I will dismiss this case with prejudice for Garner’s failure to

prosecute it.
                                          ORDER

       IT IS ORDERED that plaintiff Oscar Garner’s claims are DISMISSED with prejudice

for his failure to prosecute the lawsuit. The clerk of court is directed to enter judgment for

defendants and close the case.

       Entered November 15, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
